

114 HRES 920 IH: Calling for revisions to the existing rules of engagement under Operation Resolute Support in Afghanistan.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 920IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Wilson of South Carolina submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCalling for revisions to the existing rules of engagement under Operation Resolute Support in
			 Afghanistan.
	
 Whereas, according to some press accounts, Taliban forces now maintain a significant presence controlling 28 percent of districts across Afghanistan, more than at any point since 2001;
 Whereas Taliban personnel are determined to take control of Helmand and secure its stake in heroin trade, an important source of income for the fundamentalist Islamic movement;
 Whereas continued talks between Afghan Government officials and Taliban leaders have ceased, with the death of Mullah Akhtar Mansour, Taliban moderates refuse to compromise for any peace;
 Whereas Taliban forces continue to harbor and assist known terrorist groups such as the Haqqani Network with weapons and territorial passage and are directly responsible for the deaths of United States and allied troops;
 Whereas the former United States commander in Afghanistan, General John Campbell, argued before he retired that the Taliban must be forced into a decision between fighting and talking, stating they have to have more pressure put on them and one way to do that is to potentially strike them.;
 Whereas in May 2016, General David Petraeus stated in the Wall Street Journal, [T]he rules of engagement mean that the indigenous Afghan and Pakistani Taliban generally get a pass. Yet it was the Taliban that allowed al Qaeda the sanctuary in Afghanistan in which the 9/11 attacks were planned, and which presumably would make the Taliban a legitimate target under the 2001 Authorization for Use of Military Force.;
 Whereas General Campbell testified before Congress, stating If the Taliban are attacking coalition forces, then I have everything I need to do that, to attack the Taliban just because they’re Taliban, I do not have that authority.;
 Whereas the 2001 authorization of the use of military force (Public Law 107–40) consistently has been cited by the Bush and Obama Administrations as providing legal authority for the use of force against the Afghan Taliban; and
 Whereas United States operations against the Taliban have been undermined with strict rules of engagement which are confusing, contradictory, inconsistent, and politically driven: Now, therefore, be it
		
	
 That the House of Representatives— (1)urges the President to revise the existing rules of engagement in Afghanistan and provide commanders the ability to target Taliban outside of instances where they pose a direct threat to the United States or its allies;
 (2)condemns in the strongest terms the terrorist activity in the Afghanistan region, especially the actions Taliban forces have assisted and participated in against Afghan forces, United States Armed Forces and NATO Forces;
 (3)remains concerned regarding the flow of foreign fighters to and from Afghanistan; and (4)urges the President to empower the commander of Operation Resolute Support with the authority to train, advise, and assist the Afghan National Defense Security Forces at the tactical level as missions require.
			